                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        WILLIAM HEARN,
                                  11                                                   Case No. 17-02038 BLF (PR)
                                                          Plaintiff,
                                  12                                                   JUDGMENT
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14    DR. JANANGIR SADEGHI,
                                  15                     Defendant.
                                  16

                                  17

                                  18            The Court has dismissed all claims against Defendant, and granted his motion for
                                  19   summary judgment. Judgment is entered in favor of Defendant.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _____________________
                                                January 9, 2019                         ________________________
                                                                                        BETH LABSON FREEMAN
                                  22
                                                                                        United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.17\02038Hearn_judgment
                                  26

                                  27

                                  28
